Case 1:11-cr-00121-GBD Document 567 Filed 08/10/20 Page 1 of 2

 

 

 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
wee eee ee eee eee eee eee x DATE FILED: -

 

 

UNITED STATES OF AMERICA,

-against- : ORDER

DIMITRY ARONSHTEIN, : 11 Crim. 121-2 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant Dimitry Aronshtein moves for reconsideration of this Court’s denial of his
motion for compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A). (Letter dated June 10,
2020, ECF No. 565.) The Government opposes that motion. (Letter dated July 7, 2020, ECF No.
566.)

Reconsideration is an “extraordinary remedy to be employed sparingly in the interests of
finality and conservation of scarce judicial resources.” U.S. Bank Nat'l Ass’n v. Triaxx Asset
Memt. LLC, 352 F. Supp. 3d 242, 246 (S.D.N.Y. 2019) (citation omitted). “The standard for
granting such a motion is strict, and reconsideration will generally be denied unless the moving
party can point to controlling decisions or data that the court overlooked—matters, in other words,
that might reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX
Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (citation omitted). Grounds justifying
reconsideration include “an intervening change of controlling law, the availability of new

39

evidence, or the need to correct a clear error or prevent manifest injustice.” Virgin Atl. Airways,

Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (citations omitted).

 
Case 1:11-cr-00121-GBD Document 567 Filed 08/10/20 Page 2 of 2

Defendant raises no new evidence or change of controlling law. Instead, Defendant argues
that this Court did not give sufficient consideration to Defendant’s medical conditions and is
critical of this Court’s evaluation of the 3553(a) sentencing factors.! Defendant merely takes issue
with this Court’s conclusions. However, due consideration was given to Defendant’s medical
conditions, his allegations regarding the living conditions at FCI Fort Dix, and the 3553(a)
sentencing factors, all in the context of the COVID-19 pandemic. It is Defendant’s burden to
demonstrate that extraordinary and compelling reasons exist warranting release. He has not done
so. A motion for reconsideration is “not a vehicle for relitigating old issues” or “‘securing a
rehearing on the merits.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d
Cir. 2012) (citation omitted). Defendant’s motion for reconsideration is DENIED.

Dated: August 10, 2020
New York, New York
SO ORDERED.

issay Bb Voinatle

. DANIELS
(ted ‘Sies District Judge

 

 

' Defendant also takes issue with this Court’s decision to sentence Defendant to the same sentence as his
co-defendants and raises legal arguments regarding a “merger” issue that were already considered and
addressed in this Court’s previous decision on Defendant’s motion to vacate or set aside his conviction
and sentence. (See Mem. Decision and Order, ECF No. 540, at 16-19.)

2
